Fourth Court of Appeals
                                 San Antonio, Texas
                                        August 2, 2022

                                     No. 04-22-00138-CV

         SAN ANTONIO WATER SYSTEM, an Agency of the City of San Antonio,
                               Appellant

                                              v.

                          MATIRAAN, LTD., and Marylyn House,
                                     Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-08486
                          Honorable Laura Salinas, Judge Presiding


                                       ORDER
       On July 27, 2022, appellant filed an unopposed second motion requesting an extension of
time to file appellant’s reply brief. Appellant’s motion is GRANTED. Appellant’s reply brief is
due no later than August 16, 2022. Further requests for extensions of time will be disfavored.



       It is so ORDERED on this 2nd day of August, 2022.

                                                                         PER CURIAM



       ATTESTED TO: _______________________________
                    MICHAEL A. CRUZ, Clerk of Court